UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October27, 2011 (October27, 2011) LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 000-51719 65-1177591 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281)840-4000 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item8.01Other Events. The unaudited pro forma condensed combined statement of operations of Linn Energy, LLC (“LINN Energy” or the Company”) for the nine months ended September30, 2011, which gives effect to the acquisitions of oil and gas properties from Panther Energy Company, LLC and Red Willow Mid-Continent, LLC (collectively referred to as “Panther”), SandRidge Exploration and Production, LLC (“SandRidge”) and an affiliate of Concho Resources Inc. (“Concho”), is attached as Exhibit99.1 and incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description † 99.1The unaudited pro forma condensed combined statement of operations of LINN Energy for the nine months ended September30, 2011, which gives effect to the acquisitions of assets from Panther, SandRidge and Concho. † Filed herewith. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LINN ENERGY, LLC (Registrant) Date: October27, 2011 /s/ David B. Rottino David B. Rottino Senior Vice President of Finance, Business Development and Chief Accounting Officer (As Duly Authorized Officer and Chief Accounting Officer) 3
